 656DECISIONSOF NATIONALLABOR RELATIONS BOARDLocal259,United Automobile'Workers, UAWand`Stamford Motors, Inc. Case 2-CB-5744November13, 1975DECISION AND ORDERBy MEMBERSFANNING, JENKINS, ANDPENELLOOn August 5, 1975, Administrative Law JudgeHerbert' Silberman issued the attached Decision inthis proceeding. Thereafter, the General Counsel, theCharging Party, and Respondent filed exceptionsand supporting briefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERFINDINGS OF FACT1.JURISDICTIONStamfordMotors, Inc., herein' called Stamford, aConnecticut corporation, is engaged in the retail sale andrepair of automobiles. During the calendar year 1974,which period is representative of its operations, Stamford'sgross revenues from the conduct of its business exceeded$500,000 and its purchases of goods and materials whichwere transported from outside the State of Connecticutthrough channels of interstate commerce to ' its place ofbusiness in Stamford, Connecticut, exceeded $50,000.LincolnMercury , of Stamford, Inc., herein calledLincoln-MercuryCorp., a Connecticut corporation, isengaged in the retail sale and repair, of automobiles at itsplace of business in Stamford, Connecticut. During theyear 1974, 'which period is representative' of its annual,operations,Lincoln-Mercury Corp.'s revenues exceeded,$500,000 and its purchases of goods and materials fromoutside the State of Connecticut which were shippedthrough channels of interstate commerce to its place ofbusiness in Stamford, Connecticut, exceeded $50,000.Ifind that at all times material hereto Stamford andLincoln-Mercury Corp. have been employers engaged incommerce within the meaning of Section 2(2), (6), and (7)of the Act.This proceeding is concerned with a controversy betweenthe Union, Stamford, and Lincoln-Mercury Corp.Pursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint be, and it hereby is,dismissed in its entirety.DECISIONSTATEMENT OF THE CASEHERBERTSILBERMAN, Administrative Law Judge: Upona charge and an amended charge filed on December 6,1974, and February 6, 1975, respectively, there were issueda complaint, dated January 31, 1975, and an amendment tothe complaint, dated February 14, 1975, alleging that theRespondent,Local 259, United Automobile Workers,UAW, herein called the Union, has engaged in and isengagingin unfair labor practices within the meaning ofSection 8(b)(1)(A), (2), and (3) of the National LaborRelationsAct, as amended. The complaint was furtheramended at the hearing. Respondent duly filed an answer,which was amended at the hearing, that generally deniesthat it has committed the alleged unfair labor practices andinterposes various affirmative defenses. A hearing in thisproceeding was held in New York, New York, on April 21and 22, 1975. Posthearing briefs were filed with theAdministrative Law Judge on behalf of General Counseland Respondent.Upon the entire record in the case, I make the following:221 NLRB No. 97II.THELABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits, and I find thatLocal 259, United Automobile Workers, UAW, is a labororganization within the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.The Operations of the CompaniesStamford began operations as a franchised Ford motorcar dealer in 1943. Until August 15, 1973, its place ofbusiness was located on Washington Boulevard in Stam-ford,Connecticut. On August 15, 1973, it moved to 212Magee Avenue, also in Stamford.In 1969 Stamford acquired a franchise from the Lincoln-Mercury Division of the Ford Marketing Corporation onwhat is referred to as "an interim basis," so called becausethe franchise terminated automatically at the end of eachcontract year unless specifically renewed. In this respectthe Lincoln-Mercury franchise differed from Stamford'sFord franchise which is referred to as a perpetual franchisebecause it automatically renews itself from year to year.The reason that the Lincoln-Mercury franchise was givento Stamford on an interim basis is that the manufacturerhad no representation in Stamford, Connecticut, andentered into the described relationship as a means ofobtaining temporary representation until such time as itcould arrange for a separate Lincoln-Mercury dealership inthe town of Stamford. The last renewal of Stamford'sLincoln-Mercury franchise is dated February 28, 1973, andby its terms would have terminated automatically onFebruary 28, 1974. However, the franchise was terminated LOCAL259,UNITED AUTOMOBILE WORKERSby mutual agreement on August 14, 1973, and as ofSeptember 1, 1973, Lincoln-Mercury Corp. acquired theLincoln-Mercury franchise for the Stamford area andbegan to do business at 186 Magee Avenue in Stamford,Connecticut.For some years prior to 1973 Stamford deemed that itspremiseson Washington Boulevard were too small for itsoperations. In 1972, Stamford had an opportunity topurchase a 12-acre tract on Magee Avenue in Stamfordwhich it considered desirable but which was too large foritsneeds.Stamford acquired that tract after making anarrangement with the Ford Motor Company to furnishfinancial assistance)in consideration of an undertaking onthe part of Stamford to lease a portion of the property to aseparateLincoln-Mercury dealership. The entire parcel ofland is approximately 200,000 square feet. A corner of thetract encompassing approximately 60,000 square feet isleased to Lincoln-Mercury Corp. There is no fence or otherbarrier describing the boundary between the property usedby Stamford and the leased premises. However, Stamfordand Lincoln-Mercury Corp. occupy separate, freestandingbuildings,the respective addresses being 212MageeAvenue and 186 Magee Avenue, from which they conducttheir individual operations. Lincoln-Mercury Corp. pays toStamford a yearly rental, of approximately $65,000 for theproperty which it occupies.Both companies conduct their agencies independently ofone another.In addition;to separate buildings,they haveseparate complements of employees,they maintain sepa-rate payrolls,bank accounts,credit lines, and, in general,operate without the help or interference of one another.B.Relationship Between Stamford and Lincoln-Mercury Corp.As will be discussed more fully below, the Union forsome years represented Stamford's shop employees. TheUnion contends that when Stamford moved from itsWashington Boulevard premises to Magee Avenue theUnion continued to represent Stamford's shop employeesand also represented Lincoln-Mercury Corp.'s shop em-ployees.According to the Union, the two companiesconstitute a single employer and to separate the employeesinto two units would attach excessive significance to thecorporate facades and would purposelessly fragment theoriginal unit. Prior to the move the unit employees workedon all three brands of automobiles, Fords, Lincolns, andMercurys, for Stamford.' After the move Stamford stoppedservicingLincolns andMercurys and that work wasacquiredby Lincoln-Mercury Corp.Lincoln-Mercury Corp. has only two shareholders andthe relationship between them is defined by an agreementdated September 1, 1973. The majority stockholder isStamford,which acquired 2,000 shares at a cost of$120,000 and the minority stockholder is John McLeanwho acquired 1,000 shares at a cost of $60,000.2For 10years before he purchased his interest in Lincoln-MercuryCorp.McLean had been the sales manager for Stamford.The stockholders' agreement contemplates the employ-657ment of McLean for a term of 5 years and 4 months as vicepresident and general manager of Lincoln-Mercury Corp.subject to the limitation that "nothing contained hereinshall prevent Lincoln [Lincoln Mercury of Stamford Inc.]or McLean from terminating the employment relationshipfor any reason during the Employment Term." In additionto salary, the stockholders'agreementprovides for thepayment of stock bonuses to McLean subject to therestriction that the aggregate number of shares which maybe issued to McLean shall not exceed 49 percent of theoutstanding capital stock of the company. The stockhold-ers' agreement also provides that at the end of McLean'semployment term, if he shall still be in the employ ofLincoln-Mercury Corp., McLean shall have the option topurchase the shares of stock of Lincoln-Mercury Corp.owned by Stamford at their then book value, but if he doesnot exercise that option Stamford then has the reciprocaloption to purchase McLean's shares.The directors of Lincoln-Mercury Corp. are JohnMcLean, Ronald Kelly, and George Vest. The officers ofthe Company are Ronald Kelly, president; John McLean,vice president;and George Vest,secretary.George Vest isan attorney and performs no operational functions forLincoln-Mercury Corp.The business of Lincoln-Mercury Corp. is directed andmanaged by McLean without the day-to-day, participationof Ronald Kelly,despite his title as president,or of anyoneelse affiliated with Stamford. From time to time McLeanconsults with Ronald Kelly about the business affairs ofLincoln-Mercury Corp.and that constitutes the extent ofRonald Kelly's involvement in the direction,management,and operation of the business of Lincoln-Mercury Corp.Thus, neither Ronald Kelly nor anyone else affiliated withStamford supervises or directs the work of Lincoln-Mercury Corp.'s employees or hires, discharges, promotes,or fixes the compensation of its employees.Neither RonaldKelly nor anyone else affiliated with Stamford plays anyrole in establishing personnel or labor relations policies forLincoln-Mercury Corp.The stockholders of Stamford are: John A. Kelly, whoowns 51 percent of the outstanding shares; his son RonaldKelly, who owns 6,percent; Joan Kelly, the latter's wife,who owns 3 percent; David Kelly and Donna Kelly, hischildren,each of whom owns 3 percent;and Herbert R.Helsing, who owns 33 percent.The directors of Stamford are John Kelly, Ronald Kelly,Clifford Oviatt, and George Vest. Both Clifford Oviatt andGeorge Vest are attorneys who perform legal services forStamford but otherwise are not employed by the Company.The chairman of the board of directors is John Kelly, whoisnow retired and does not concern himself with thebusiness operations of Stamford.The officers of Stamford are Ronald Kelly, president;George Vest,secretary;and Robert Darwick,treasurer.Robert Darwick is employed by Stamfordas itscomptrol-ler,officemanager, and accountant. Ronald Kelly is theprincipal operating official of Stamford.Neither John McLean nor anyone else affiliated withLincoln-MercuryCorp.exercisesany authority with1The nature of the financial assistance is not described in the record2McLean has acquired an additional 250 shares through the issuance ofsuch number of treasury shares 658DECISIONS OF NATIONAL LABOR RELATIONS BOARDrespect to the business of Stamford or exercises anysupervision over the, employees of Stamford or in anymanner is concerned with the labor relations policies ofStamford.When, Stamford moved from its Washington Boulevardpremises to Magee Avenue it transferred its entire workforce to the new location, including all its shop employees.Despitethe fact that Stamford surrendered its Lincoln-Mercury franchise, there was a small increase in its shopcomplement after the move on August 15, 1973.The onlybusinesswhich is done between Stamford andLincoln-Mercury Corp. is the following:(1) Lincoln-Mercury Corp. does not have a body shop onits premises where it is able to repair damage to the bodystructure of automobiles.When it began operations onSeptember1,1973, and also at the time of the hearing,Lincoln-Mercury Corp. subcontracted its bodywork toStamford.Arrangements for such subcontracting havebeen made through. arm's length dealings between the twocompanies.There was a period of some months whenLincoln-Mercury Corp. discontinued subcontracting itsbodywork to Stamford because Lincoln-Mercury Corp.was of the opinion that the prices. being charged byStamford were too' high. Only after Stamford establishedwhat Lincoln-Mercury Corp. considered to be competitiverates did the latter again give its bodywork to Stamford asit is convenient for Lincoln-Mercury Corp. to have itsbodywork performed by Stamford because of the physicalproximity of the two companies.(2) Stamford leases one repair bay from Lincoln-Mercu-ry Corp. The space is approximately 160 square feet andStamford pays' a rental of about $2,000 per year for the useof such space.(3)The only other connections between -the twocompanies are the following:(a)When Lincoln-MercuryCorp. commenced operations it hired John Reilly as aservice manager.Reilly previously had been employed in asimilar capacity by Stamford and was then available foremployment because his' job with Stamford had beenphased out. (b) Both companies use the same firm ofattorneys and the same auditing firm.3 (c) Parts areobtained by both companies from the same depot which islocated about 50 miles from the town of Stamford. Theparts department employees of the two companies some-times make arrangements between themselves whereby onewill pick up parts from the depot for the other.C.The Union's DemandsOn September30, 1968, the Union was certified as,therepresentativeof the following unit of Stamford's employ-ees:All shop employees in the service department ofStamford Motors Inc. and Auto Lease of America Inc.,including mechanics,get ready men, service men, partsmen, body shop employees, car jockeys, porters,lubricatorsand polishers, but excluding all officeclerical employees,salesmen,guards, watchmen, andsupervisors as defined in the Act.Thereafter,Stamford and the Union entered into asuccession of collective-bargaining agreements. The mostrecent agreement is for a term effective from March 15,1974, toMarch 15,1976.Theagreement includes _ aconventional union-security clausewhich requires allemployees within the unit to become members of theUnion as a condition of employment within-,31 days ofhire.In the fall of 1973, after Stamford had moved to theMagee Avenue location, Union Representative Joe Lewisspoke with Ronald Kelly in Stamford's showroom. LewisinformedKelly that the shop employees of Lincoln-Mercury Corp. were part of the unit represented by theUnion, were subject to the collective-bargaining agree-ment,and that Stamford was in violation of the agreementin that the terms of the agreement were not being appliedto the shop employees of Lincoln-Mercury Corp.On November 6, , 1973, the Union wrote to Stamfordcalling, attention to the union-security clause of thecontract and requesting the discharge of Scarpone andThysie, who were then employed-as mechanics by Lincoln-Mercury Corp., because they had, not paid dues andinitiation fees to, and were not members in good standingof, the Union. The employees were not discharged. OnNovember 8, 1973, the attorneys for the Union notified theAmerican Arbitration Association that a dispute existedunder the contract between Stamford and the Union andrequested the submission of a panel of arbitrators.An arbitration was conducted before, Philip Feldblum onFebruary 5, 1974. The parties to the proceeding were theUnion and Stamford. Lincoln-Mercury Corp. was not aparty to the proceeding and did not appear at thearbitration hearing.On April 12, 1974, Arbitrator Feld-blum issued a decision and award in the matter. The awardis as follows:1.The collective bargaining agreement betweenStamfordMotors, Inc. and Local 259, U.A.W. isapplicable to employees, of Lincoln-Mercury -of Stam-ford, Inc., a subsidiary corporation.2.Stamford Motors, Inc., shall discharge,or cause tobe discharged, Scarpone, and Thysie, employees ofLincoln-Mercury of Stamford, Inc., unless said employ-ees,within thirty-one (31) days of the issuance of thisaward, tender to the- Union the periodic dues andinitiation fees uniformly required by the Union.The essential basis for the award,as expressed in thearbitrator's decision,is as follows:The Company's ownership of two-thirds of theoutstanding stock of Lincoln; the interlocking director-ates;and the limitation of McLean's holdings to aminority interest durirfg the employment term, alldemonstrate the Company's present control of Lincoln,which will continue for almost five more years. Of evengreater significance, is the terminability of McLean'semplyment. "for any, reason" and the Company's right,upon such termination,to purchase McLean's stock.3RobertDarwick, who is comptroller for Stamford, supervises thebookkeeping operationsof Lincoln-Mercury Corp for which he is paid bythe latter company LOCAL 259, UNITED AUTOMOBILE WORKERSSee,NLRB v. Gass,377 F. 2d 438;NLRB v. Royal OakCorp.,320 F. 2d 77.) [Sic.]Such absolute control, combined with the undisput-ed' facts that Lincoln employees perform servicespreviously rendered by Company employees coveredby the collective bargaining agreement; that suchservices are performed in an adjacent building onCompany owned property, constitutes both corpora-tions a single employer for labor relations purpos-es....Ifind, therefore, that the collective bargainingagreement between, the Company and the Union isapplicable to employees of Lincoln in the coveredclassifications.About September 24, 1974, the Union filed a petition inthe Supreme Court of the State of New York to confirm thearbitrator's award. The application was granted by anorder of Mr. Justice Sidney A. Fine, dated March 7, 1975.For reasons unrelated to the dispute between the Unionand Stamford both Scarpone and Thysie have beendischarged by Lincoln-Mercury Corp. Thysie was dis-charged in January 1974 because he was not a qualifiedmechanic. Scarpone was discharged on April 22, 1975,because he had a fight with the service manager.D.The IssuesThe following issues are presented:1.Do Stamford and Lincoln-Mercury Corp. constitutea single employer for labor relations purposes?2.Under theCollyerandSpielbergdoctrines should theBoard relinquish'its jurisdiction in this case?3.Has General Counsel proved a violation of Section8(b)(3)?4.Is the complaint time barred under Section 10(b)?E.Conclusions1.As to the scope of the unitEssentialtoRespondent's substantive defense is thatStamford and Lincoln-Mercury Corp., although separatelegal entities,operate as, a single employing enterprise.Only if such relationship exists can the argument be madethat the unit of Stamford's employees, certified by theBoard and described in the collective-bargaining agree-4General Counsel in his brief 'contends that even if the two entitiesconstitute a single employer the shop employees of Lincoln-Mercuryarenot partof the unit of Stamford's employees represented byRespondent.General Counsel advances an elaborate argument to the effectthat only if the shop employees of Lincoln-Mercury Corp. are an accretionto the'unit of shop employees ofStamford, which he contends they are not,can the employees of Lincoln-Mercury Corp be deemed part of thecontractualand certifiedunit.BecauseI find that the two companies do notconstitutea single employing enterprise and that the shop employees ofLincoln-MercuryCorp. are not covered by the collective-bargainingagreement' between Stamford and Respondent, it is unnecessary to 'passupon General Counsel's accretion argument.5Radio a Television Broadcast Technicians Local Union 1264, Internation-alBrotherhood of ElectricalWorkers, AFL-CIO v Broadcast Service ofMobile, Inc.,380 U S. 255, 256 (1965) See alsoSakrete of NorthernCalifornia, Inc,140 NLRB 765'(1963), enfd. 332 F 2d 902 (C A. 9, 1964),cert.denied 379 U S 961 (1965)659ment between Stamford and the Union, includes the shopemployees of Lincoln-Mercury Corp-In determining whether3nominally separate businessentities constitute a -single integrated enterprise, or singleemployer, "[t]he controlling criteria . . . are interrelationof operations, common management, centralized control oflabor relations and common ownership." 5 However,greater emphasis usually is placed upon the degree ofcommon control of labor- relations than upon the othercriteria.As explicated inGerace,"[a] critical factor indetermining whether separate legal entities operate as asingle employing enterprise is the degree of commoncontrol of labor relation policies. Thus, the Board hasfound common ownership not determinative where requi-site common control was not shown, and the Board hasheld with court approval that such common control mustbe actual or active, as distinguished from potential control.[Footnotes omitted.]" 6Stamford and Lincoln-Mercury Corp. are individuallyincorporated business organizations. Each conducts andoperates its business separate and apart from the other andthe direction and control of each is independent of theother. Because Stamford owns a majority of the outstand-ing shares of stock of Lincoln-Mercury Corp. the-potentialexists that Stamford, if it wished to do so, could exercisecontrol over the business affairs of Lincoln-Mercury Corp.However, to date it has not done so. In order to justify afinding that two companies constitute a single employer"common control must be actual or active, as distinguishedfrom potential control." There is no such actual or activecommon control in this case.Ifind that, Stamford and Lincoln-Mercury Corp. do notconstitute a single employer. I further find that the Unionis not the majority representative of the shop employees ofLincoln-Mercury Corp. and that the existing, collective-bargaining agreement between Stamford and the Uniondoes not apply to or cover any employees of Lincoln-Mercury Corp. It follows, therefore, that the Union had noright to demand the discharge of Lincoln-Mercury Corp.'semployees, Scarpone and Thysie, because they were notmembers in good standing of the Union as required underthe contract between Stamford and the Union.72.As to the effect of the arbitrator's awardIn a proceeding involving Stamford and the Union, butnot Lincoln-Mercury Corp., Arbitrator Feldblum on April6Gerace Construction, Inc and Helger Construction Company, ' Inc ,193NLRB 645 (1971). See alsoPeterKiewit Sons' Co and South PrairieConstructionCo, 206 NLRB 562 (1973),Frank N. South Associates, Inc andKeuka Construction Corporation,194 NLRB 212 (1971).7Sec. 8(b)(2) of the Act states- "It shall be an unfair labor practice for alabor organization or its agents . . . to cause or attempt tocause anemployer to discriminateagainst anemployee to violation ofsubsection(a)(3).." In this case the Union attempted to cause Stamford todischarge two employees who were not in its employ. Was there an "attemptto cause an employer to discriminateagainst anemployee"within themeaning of Section 8(b)(2)? This issuehas,notbeen treated by counsel intheir briefs As I recommend below that the complaint be dismissedbecausethe charges filed by Stamford are time barred, it isunnecessary for me toresolve the question. But seeWaterfront Guard Association, Local 1852,IndependentWatchmen's Association of the Port ofBaltimore (AmstarCorporation),209 NLRB 513 (1974), enfd. 508 F.2d 839 (CA. 4, 1974), cert.denied 421 U.S 1000, (1975); 33 NLRB Ann Rep. 26 (1%8) ' DECISIONS.OF NATIONALLABOR RELATIONS BOARD12; 1974, issued an award that: (1) The collective-bargain-ing agreementbetween Stamford and the, Union isapplicable to the employees of Lincoln-Mercury Corp. and(2) Stamford shall, discharge,, or,cause to be discharged,Scarpone and Thysie, employees of Lincoln-MercuryCorp. Contrary to Arbitrator Feldblum, I have found thatthe collective-bargaining agreement between Stamford andtheUnion does not apply to employees, of-Lincoln-Mercury Corp. because that Company is an entity separateand distinct from Stamford.TheAct, contemplates that other fora may , haveconcurrent jurisdictionwith the Board. However, , thepower delegated to the Board to prevent any person fromengagingin any unfair labor practice (listed in Sec. 8)affecting commerce is not "affected by any other means ofadjustment or , prevention that has been or may beestablished by agreement, law, or otherwise ...."8 There-fore, although the Board may in its discretion elect to defer"Board has defined the circumstances and situations underwhich it will yield its jurisdiction-to determine allegedunfair labor practices to an arbitrator's award or to anarbitration proceeding which has been or will be institutedunder the' provisions of a collective-bargaining agree-ment.10Butwhen the Board elects to assert jurisdiction, itsdecisionstakeprecedence over conflicting arbitral awardsenforcing private contract rights."As Section 9(b) of the Act directs that the Board "shalldecide-in each case" the appropriate unit that will assureemployees the fullest freedom of choice in selecting astatutory bargaining representative it has been the Board'sgeneral policy not to defer unit issues to arbitral determina-tions.12-Furthermore, the,award of Arbitrator Feldblum isrepugnant to the Act because its effect is, to imposerepresentation by the Union on the employees of Lincoln-Mercury Corp. a's `a matter of contract-to which theiremployer is not party-and ' to deprive them of, theirstatutory', right ' tomake ' their own choice of bargainingrepresentative.13Accordingly, I find that it would beinappropriate in this case""for the Board to defer to thedecision of Arbitrator Feldblum.148 Sec. 10(a)9N LR B v. Joseph T Strong, d/b/a Strong Roofing and Insulating Co,393 U.S 357, 360"362 (1969)10 SeeSpielbergManufacturing Company,112 NLRB 1080, 1082 (1955),Collyer InsulatedWire,192 NLRB 837 (1974), which enunciatethe policiesthat the Boardhas followed and'has'applsedin many casesthereafter issued.11Carey,President of theInternationalUnion of Electrical,Radio, &Machine Workers, AFL-CIO v. Westinghouse Electric Corp,375 U S 261,272 (1963).12 See—Ge,rmantownDevelopment Co, Inc,207NLRB 586 (1973),Hershey Foods Corporation,208 NLRB 452 (1974), enfd.sub nom. N L R BvBakery and Confectionery , ,WorkersInternationalUnion of America,ChocolateWorkers Local No464, 506 F 2d 1052 (C A 3, 1974),CombustionEngineering,Inc,195 NLRB 909, 911 (1972) But seeRaley:, Inc d/b/aRaley's Supermarkets,143 NLRB 256 (1963),Carey vWestinghouse ElectricCorp, supraat fn 7.13 SeeN L R B v. MagnavoxCompanyof Tennessee,.415 U S 322, 325-326 (1974);EmporiumCapwellCo v Western Addition CommunityOrganization,420 U S 50 (1975);Sheraton-Kauai Corporation v. N.L RIB,429 F 2d 1352, 1357 (C.A 9, 1970),Local # 1547,International,Brotherhoodof ElectricalWorkers—AFL-C19 v. Local #959,InternationalBrotherhoodof Teamsters, Chauffeurs,Warehousemenand Helpers, Independent,507 F.2d872, 877-878,(C A'. 9, 1974) ,14Waterfront Guard Association, Local 1852, supra3.As to the alleged violation of Section 8(b)(3)Section 8(b)(3) of the Act makes it an unfair laborpractice for a union "to refuse to bargain collectively withan employer, provided it is the [statutory ] representative ofhis employees." Section 9(b) assigns the Board responsibili-ty for defining the, units in which collective bargaining .mayappropriately be conducted and,the Board's determina-tionsare, conclusive - on the parties.15However, anappropriate unit description may subsequently be changed"by agreement of the parties; if the process of alterationinvolvesno disruption of the bargaining--process orobstruction on commerce and if the Board does not disturbthe agreement in a subsequent representation proceed-ing." 16 Because proposals relating to employees outside theappropriate unit defined by the Board are onlypermissivesubjectsof bargaining,17 it is. unlawful for either anemployer or a union to "insist upon" such inatters.18 Thus,a breach of the obligation to bargain collectively occurs"when, after the Board has decided wliai the appropriatebargaining unitis, oneparty over'the objection of the otherdemands a change in that unit.',' 19 'The vice in suchconduct is that it "denies the Board th[e ] ultimate controlof the bargaining, unit and disrupts the bargaining processitself." 20In this case the complained of conduct is that the UniononNovember 6, 1973, demanded the discharge ofScarpone and Thysie,, who then were employed asmechanics by Lincoln-Mercury Corp. The Union was notdirectlyseeking representational rights with respect —to theemployees of Lincoln-Mercury Corp. and by this actionalone was not refusing to bargain with -Stamford for its,employees alone. Although implicit in the Union's demandfor the discharge of the two employeesis anassertion thatit, represents, the employees of Lincoln-Mercury Corp.,there is no evidence that the Union's demand has disruptedthebargaining relationship between theUnion andStamford. In the circumstances, I question whether therewas a violation of Section 8(b)(3) on the, part of theUmon.21 General Counsel argues thatSperry Systems15Brown v. Pacific Telephone and Telegraph Compnay,218,F.2d 542, 544(C A 9, 1954),Charles T Douds, keg.Dir. v InternationalLongshoremen'sAssociation,Independent [New York Shipping Assn],241 F 2d 278, 282 (C.A2, 1957)IsDouds v..InternationalLongshoremen's-Association, supra17District 50,United Mine Workers of America and Local 15173, et al.(Central Soya Company, Inc'),142 NLRB 930, 939 (1963)18N.L R B. v. WoosterDivisionof Borg-Warner Corporation,356 U S 342(1958)19Douds vInternationalLongshoremen's Assoeiatign, supraat 28320IbidSeealsoInternationalLongshoremen's AssociationInd [New YorkShipping Association] v. N LR B,277 F 2d',681, 683 (C.A.D C, 1960);'AFL-CIO Joint Negotiating Committee- for Phelps Dodge [Phelps Dodge,Corporation] y N LRB,470 F 2d 722, 726 (C A 3, 1972), cert. denied 409U S 1059 (1972),Smith SteelWorkers,Directly Affiliated Local Union19896, AFL-CIO v A 0 Smith Corporation,420 F 26,,1 (C A. 7, 1969)21Whether there has been a refusal to bargain collectivelyis largely afactual issue. Various principles have been enunciated by the Board and thecourts to guide the determination-of such issue As an example, it has beenestablished that a unilateralalterationof a condition of employment istantamount to a refusal to bargain.N,L R B v Benne Katz, etc,369 U S736 (1962). A request to modify a unit certified by theBoard, although notnecessarily unlawful, is not a mandatory subject of bargaining Therefore, asthe appropriate unit in this case is confined to the employees of Stamford, LOCAL 259, UNITED AUTOMOBILEWORKERS661I'llManagementDivision,SperryRandCorporationv.N.L.R.B.,22supports his contention that the facts here spellout a violation of Section 8(b)(3). In that case the courtheld that "[d]emands by a union to represent employeesoutside the certified union are unfair labor practices even ifno disruption occurs."23 Such proposition would seem tobe contrary to the weight of authority and contrary to theposition taken by the majority of the Board in the samecase. As I find below that the operative events in this caseoccurred more than 6 months before the filing of the initialcharge with the Board and therefore the complaint is timebarred, it is unnecessary for me to determine whether thecourt's' decision inSperry Randrepresents the present stateof the law and whether the facts herein fall within theprinciples enunciated in that case.4.As to Section 10(b)As the initial charge in this case was filed on December6, 1974,the allegationsin the complaint cannot be foundedupon events occurring before June 7, 1974. On November6,1973, the Union wrote to Stamford demanding thedischarge of Scarpone and Thysie. This demand is theunderpinning of the complaint. When the two men werenot discharged the Union initiated an arbitration proceed-ing. The hearing in that matter took place on February 5,1974, and the arbitrator issued his award on April 12; 1974.All these events took place outside the 6-month limitationsperiod. In September 1974 the Union filed a petition in theSupreme Court of the State of New York to confirm thearbitrator's award. This is the only action on the part of theUnion which occurred within the 6-month limitationsperiod. For two reasons I find that the complaint is timebarred by Section 10(b).First, the Board will not use its processes to deny a partyaccess to the courts even where it is possible to spell out aninfringementupon employees' statutory rights by reason ofsuch suit. The Board has stated that it "should accommo-date its enforcement of the Act to the right of all persons tolitigate theirclaimsin court, rather than condemn theexerciseof such right as an unfair labor practice." 24 Since"theTaylorcase, the Board has consistently held that thefiling of a civil suit cannot be found to be an unfair laborpractice."25 Inaccordance with this principle, the statecourt proceeding initiated by the Union to confirm thearbitrator's award may not be found to constitute an unfairlabor practice. As no other event from which an unfairtheUnion may not hold "negotiations hostage to a demand for anonmandatory subject," to wit, the enlargement of the unit to includeemployeesof Lincoln-Mercury Corp.InternationalUnion of OperatingEngineers,Locals 542, 542-A, 542-B (York County Bridge, Inc.),216 NLRBNo. 67 (1975). -The Union's demand upon Stamford to discharge twoemployees of Lincoln-Mercury Corp. is not legally enforceable unless suchemployees are included in the unit covered by the contract between theUnion and Stamford, and I have found that they are not. (Such demand, inthe circumstancesof this case, is alleged to be a violation of Sec. 8(b)(2) and(1)(A).)However, it does not follow that while the Union is pressing suchdemand it would refuseto negotiate with Stamford with respect to the unitcertified by the Board and there is no presumption that it would do so. SeeLocal No. 447, Plumbers (Malbaff Landscape Construction),172 NLRB 128(1968).Accordingly, by merely demanding the discharge of Scarpone andThysie and by not otherwise seeking to compel Stamford to bargain withrespectto the employees of Lincoln-Mercury Corp. there is a question as towhether the Union has refused to bargain collectively within the meaning oflabor practice may be spelled out occurred within thelimitations period, the complaint must fall.Second, as the arbitrator's award is not unlawful on itsface, the state court proceeding brought by the Union toconfirm the award in and of itself cannot be foundunlawful. Any violation'of the Act that can be constructedfrom the confirmation proceeding is entirely dependent onthe antecedent events which are time barred. Because thegravamen of the unfair labor practice complained of lies infacts and events occurring during the barred period thecomplaint must fall. The lead case on this subject isLocal'Lodge No. 1424, International Association of Machinists,AFL-CIO, et al. [Bryan Mfg. Co.] v. N.L.RB.,362 U.S.411, 416-417 (1960). There the Supreme Court distin-guished between two situations.The first is one where occurrences within the six-monthlimitations period in and of themselves may constitute,as a substantive matter, unfair labor practices. There,earlier events may be utilized to shed light on the truecharacter of matters occurring within the limitationsperiod; and for that purpose § 10(b) ordinarily does notbar such evidentiary use of anterior events [footnoteomitted]. The second situation is that where conductoccurring within the limitations period can be chargedto be an unfair labor practice only through reliance onan earlier unfair labor practice. There the use of theearlier unfair labor practice is not merely "evidentiary,"sinceitdoes not simply lay bare a putative currentunfair labor practice. Rather,it servesto cloak withillegality that which was otherwise lawful. And where acomplaint based upon that earlier event is time barred,to permit the event itself to be so used in effect resultsin reviving a legally defunct unfair labor practice.A finding of violation in thiscaseis inescapably groundedon events predating the limitations period and therefore isdirectly at odds with the purposes of the Section 10(b)proviso.26GeneralCounsel,citingChauffeurs,TeamstersandHelpers "General" Local No. 200, affiliated with Internation-al Brotherhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America (State', Sand and Gravel Company;Hillview Sand and Gravel, Inc),155 NLRB 273 (1965),argues that until the employee is actually dischargedpursuant to the Union's demand the 6-month limitationsperiod does not begin to run. I find no merit to thisSec. 8(a)(3).Local 259,internationalunion, UnitedAutomobile, Aircraft andAgricultural ImplementWorkers of America, UA W, AFL-CIO (Fanelli FordSales, Inc.),133 NLRB 1468 (1961).22 492 F.2d 63 (C.A. 2, 1974),reversingLocal 445,InternationalUnion ofElectrical,Radio andMachine Workers, AFL-CIO (Sperry Systems Manage-ment Division,Sperry Rand Corporation),202 NLRB 183 (1973)23Sperry Rand Corporation v. N.L.R.B, supraat fn. 4.24Clyde Taylor, d/b/a Clyde Taylor Company,127NLRB 103, 109(1960), citedwith approval inN L.R.B v. Nash-Finch Co., d/b/a Jack & JillStores,404 U.S. 138, 142 (1971), andLos AngelesBuilding & ConstructionTrades Council, AFL-CIO,- IBEW, Local 11 (Noble Electric),217 NLRB No.139 (1975).See alsoSmithSteelWorkers v. A O. Smith Corporation,420F.2d 1, 9 (C.A. 7, 1969).25United Aircraft Corporation (Pratt and Whitney Division),192 NLRB382, 384 (1971).26Cf. Local1101 CommunicationsWorkers ofAmerica,AFL-CIO (NewYork Telephone Company),208 NLRB 267 (1974). 662DECISIONS OF NATIONAL LABOR RELATIONS BOARDargument, which is at complete odds with the purpose oftheSection 10(b) proviso.GeneralCounsel fails todistinguish between the two separate unfair labor practicesdescribed in Section 8(b)(2), namely, an attempt to cause adischarge and causing a discharge. General Counselfurther argues that the arbitrator's award is not self-enforcing, that theUnionmust -take an additionalaffirmative step in order to perfect the award, and that"f i ]n short, the Union's action of going to arbitration andobtaining an award cannot constitute a final transactionunder the laws of the State of New York." I find no meritto this argument. The issue is what conduct on the part ofthe Union constituted an "attempt to cause" within themeaning of Section 8(b)(2). If the November 6, 1973, letteralonewas not an "attempt to cause," the arbitrationproceeding added to the letter without more constituted an"attempt to cause" and the 10(b) period thus began to runno later than from the date of the arbitrator's award.27General Counsel finally,argues that the Board applies a"continuing violation" theory to Section 8(a)(5) and thesame principle should be applied to Section 8(b)(3). In thatconnection there are cases where each demand by, theunion to negotiate has been held to revive an underlyingunfair labor practice, on the part of the employer whounlawfully refuses to bargain collectively and the short-hand phrase, "continuing obligation" or "continuingviolation," has been used to describe such situations. Tworecent decisions discuss this principle at some length:N.L.R. B. v. Basic Wire Products, Inc.,516 F.2d 261 (C.A. 6,1975);N. L. R. B. v. R. L. Sweet Lumber Company, et al.,515F.2d 785 (C.A. 10, 1975). However the state court actioninitiated by the Union in the instant matter does not27This caseisunlikeInternationalBrotherhood of ElectricalWorkers,Local Union 716 (James 0 Vestal),203 NLRB 333 (1972), where the Boardheld that a umon's decision to fine a member was not completed and didnot becomefinal until an intraumon appellate decision had been rendered.In that case the Boardreiterated the principle that "wherethe union'sappellate procedure of review is a `procedural step necessary to establishwith finality the propriety of the fines themselves,' such review will form thebasis fora separate cause of action if it occurs within the 10(b) period."However, when the —only "post-10(b) action" is threats to sue and theinstitutionof legalproceedingsto collect an otherwise unlawfully exactedfine,the complaintwill be dismissedCommunications Workers of America,Local 9511 (Pacific Telephone and Telegraph Company),188NLRB 433(1971);United Steelworkers of America, AFL-CIO,and its.affiliated Localconstitute such revival because the necessary elements ofan unlawful refusal to bargain cannot be spelled out fromthe confirmation proceeding alone.Ifind that the unfair labor practices alleged in thecomplaint are time barred as all material events relatingthereto occurred more than 6 months before the filing ofthe charges.CONCLUSIONS OF LAW1.StamfordMotors Inc. and Lincoln Mercury ofStamford Inc. do not constitute a single employer withinthe meaning of the Act.2.Local 259 United Automobile Workers, UAW, doesnot represent any employees of Lincoln Mercury ofStamford Inc.3.The collective-bargaming agreement between Stam-fordMotors Inc. and Local 259 United AutomobileWorkers, UAW, does not cover any employees of LincolnMercury of Stamford Inc.4.The unfair labor practices alleged in the complaint inthis proceeding occurred more than 6 months prior to thefilingof the initial charge with the ^ Board in thisproceeding.Upon the , basis of the foregoing findings of fact,conclusions of law, and the entire record in this proceed-ing, and pursuant to Section 10(c) of the Act, I hereby issuethe following recommended: ^ ,ORDER 28The complaint herein is dismissed in its entirety.1114 (Harnischfeger Corporation),187 NLRB22 (1970).But seeLuther WShumate et al [Union Carbide Corporation]v N L R B,452 F.2d 717 (C A4, 1971), reversing 180 NLRB 875 (1970) and 186 NLRB 890 (1970). CfWisconsinRiverValleyDistrictCouncilof theUnited Brotherhood ofCarpenters and Joiners of America(Skippy Enterprises,Inc),211 NLRB 222(1974).28 In the event no exceptions are filed as provided by Sec.102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations,be adopted by the Board and becomeitsfindings,conclusions,and Order, and all objections thereto shall bedeemed waived for all purposes.